Citation Nr: 1119120	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on May 9, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1964 to February 1967, from April 1967 to July 1969, and from June 1971 to April 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January and August 2007 by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled for January 2009, but the Veteran cancelled the request for a hearing in writing that same month.  Thus, the Board finds that the Veteran's request for a video-conference hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran presented for care at Holmes Regional Medical Center on May 9, 2006 with subjective complaints of diarrhea, abdominal pain, and weakness.

2.  The treatment the Veteran received at Holmes Regional Medical Center was not previously authorized, but resolving all doubt in her favor, it was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Given the severity of the Veteran's symptoms at the time that she sought care at Holmes Regional Medical Center, the relative distance to the nearest VA medical facility, and the suggestion that it was "too late for walk ins" there, VA facilities were not feasibly available. 




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria are met for payment or reimbursement of the unauthorized medical expenses incurred on May 9, 2006, at Holmes Regional Medical Center.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to payment or reimbursement of the medical expenses she incurred on May 9, 2006, at Holmes Regional Medical Center (HRMC) in Melbourne, Florida.

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2010), the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 (2010) provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;
(3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability;

(4)  For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 -and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 Vet App. 45, 49 (1998).

Prior to the May 9, 2006 treatment in question, the Veteran was service-connected for residuals of a bilateral foot injury, limitation of motion of the lumbar spine, and paralysis of the sciatic nerve.  See September 2007 statement of the case (SOC).  However, the Veteran does not allege, nor does the record reflect that the treatment rendered at HRMC on May 9, 2006, was for an adjudicated service-connected disability or a non-service-connected disability associated with and held to be aggravating a service-connected disability.  There is also no evidence that the Veteran is permanently and totally disabled as a result of a service-connected disability or that she was a participant in a rehabilitation program under 38 U.S.C. ch. 31.  Accordingly, 38 U.S.C.A. § 1728 is not for application in the current case.

Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans Millennium Health Care and Benefits Act to determine if she is entitled to payment or reimbursement for medical care incurred on May 9, 2006 at HRMC.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).    

Factual Background and Analysis

Resolution of the Veteran's claim turns on whether the treatment rendered at HRMC on May 9, 2006, was for a medical emergency such that a VA facility was not feasibly available.  The VAMC determined that the Veteran satisfied the other initial criteria outlined in 38 U.S.C.A. § 1725 for consideration under the Veterans Millennium Health Care and Benefits Act.  See January 2007 decision.

Medical records associated with the Veteran's duplicate combined health record (CHR) revealed that she presented to HRMC on the afternoon of May 9, 2006 with subjective complaints of weakness and diarrhea.  See triage note.  The initial triage acuity was listed as "urgent" at that time.  The Veteran described her pain as a "ten" on a scale of one to ten (with ten being the most severe).  A secondary evaluation performed approximately 30 minutes later found the Veteran to be calm, alert, awake, and oriented to person, place, and time.  She reported right lower quadrant flank pain and indicated that she had diarrhea since being diagnosed as having diverticulosis in January.  The Veteran's abdomen was soft and positive bowel sounds were noted.

After approximately 90 minutes, the Veteran was found to be resting comfortably.  She still had pain, but indicated that she felt better following a dose of Demerol and Phenergan.  After approximately two hours, the Veteran reported that her pain was a "five" on a scale of one to ten (with ten being the most severe).  She described her right lower quadrant pain as moderate and intermittent.  Id.  

Another emergency department record (without time stamp but ostensibly after the initial triage note) found the Veteran to have subjective complaints of re-emerging diarrhea, excessive urination, and nausea.  She also reported having abdominal pain for approximately four months.  The Veteran was noted to be alert and in no acute distress at that time.  Her abdomen was soft and mildly tender.  The clinical impression was diarrhea and volume depletion.  
The Veteran was subsequently discharged to home in stable condition approximately three and one-half hours after she arrived to HRMC.  She was ambulatory at that time.  The discharge diagnosis was diarrhea.  Discharge instructions associated with this episode of care advised the Veteran to drink plenty of clear fluids, eat small amounts, and return for additional care if she had fever, bloody stools, vomiting or dehydration, or if her symptoms were not improved in three days.  See Discharge Summary.

The Veteran's claims for payment or reimbursement for unauthorized medical expenses incurred at HRMC were initially denied in January 2007 on the basis that the care she received was non-emergent (i.e., such that delay would not have been hazardous to his life or health) and that VA facilities were feasibly available to provide the care.  

The Veteran filed a timely notice of disagreement (NOD) in February 2007 and indicated that VA medical facilities were not feasibly available to provide the care.  In particular, the Veteran stated that she contacted the local VA clinic and spoke to "Nurse Connie" who advised her that "the local facility couldn't handle the problem because it was too late for walk ins."  According to the Veteran, this individual instructed her to go to the local emergency room.
  
The Veteran requested reconsideration of the initial denial and in August 2007, a VA physician upheld them.  In particular, the physician noted that diarrhea was not an "emergency" and that the Veteran was already under active care for this condition.  Accordingly, the physician recommended that the claim be denied.  The VAMC issued a statement of the case (SOC) in September 2007 and continued the initial denials on the grounds that the Veteran's condition was non-emergent.  It was also noted that VA facilities were available.

Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on May 9, 2006.  

Preliminarily, the Board must address whether the care rendered at HRMC on May 9, 2006 was previously authorized.  The Board finds that it was not.  In this regard, the Veteran contacted VA on the morning of May 9, 2006 and indicated that she experienced frequent urination, poor sleep, and weakness.  She was tearful on the telephone and stated that she was unable to drive due to weakness.  She also stated that she would need to find a ride if she needed to come in.  The content of this conversation was memorialized in writing and associated with the duplicate CHR.  

T.S., the nurse who took the Veteran's telephone call, passed the message onto a physician at VA.  This physician acknowledged receipt of the message, but no additional follow-up is contained in the duplicate CHR.  There is no indication in the duplicate CHR that the Veteran was advised at that time that she should come to VA for care or go to the local emergency department, nor is there evidence that it was "too late for walk ins" as the Veteran suggested.  See February 2007 NOD.  There is also no evidence in the duplicate CHR to show (or even suggest) that the Veteran contacted VA again later that same day prior to going to HRMC.  Thus, the Board finds that the care rendered at HRMC on May 9, 2006, was not previously authorized.

Having found that this episode of care was not previously authorized by VA, the next step in the inquiry is to determine whether a medical emergency existed at the time the private care was rendered.  In this context, a medical emergency exists when the condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).

A careful review of the objective medical evidence of record shows that the Veteran's symptoms on May 9, 2006 were of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009) (holding that reimbursement for emergency treatment rendered at a non-VA facility does not require that the treatment the Veteran receives be for an emergent condition; rather, the question is whether a prudent layperson given the circumstances present at the time would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).

Here, an initial triage note generated upon the Veteran's arrival at HRMC described her condition as "urgent."  The Veteran described her pain as a "ten" on a scale of one to ten (with ten being the most severe).  It was also noted that the Veteran was recently diagnosed as having diverticulosis.  A comparison of the Veteran's symptoms earlier that morning (as documented in a VA telephone note) and at the time of the admission to HRMC can also be read to show a worsening condition.

The Board further notes that the Veteran's condition improved only after some time at HRMC and following the administration of prescription medications and intravenous fluids.  The Board is aware that a secondary evaluation described the Veteran as being calm, alert, awake, and oriented to person, place, and time.  It appears, however, that this assessment occurred after the initial triage note described in detail above.  

The Board finds that the emergency department treatment records are highly probative evidence regarding the severity of the Veteran's symptoms as these records were generated contemporaneously to the incident in question.  Furthermore, the Veteran's lay statements regarding the severity of her symptoms at the time that she sought care at HRMC is competent evidence consistent with the objective medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"); see also, Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  Therefore, taking into consideration the Veteran's lay statements as well as the objective medical evidence of record, the Board concludes that the Veteran's condition on May 9, 2006 was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney, 23 Vet. App. at 264-65.

The Board acknowledges that the Veteran's claim was initially denied in January 2007 as being non-emergent and that a VA physician in August 2007 found on reconsideration that diarrhea was not an "emergency."  The physician also noted that the Veteran already received active care from VA for this condition.  However, as Swinney makes clear, the inquiry is not whether the Veteran's condition was emergent, but rather, whether the condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney, 23 Vet. App. at 264-65.  The Board finds that it was for the reasons articulated immediately above.  

Whether or not the Veteran receives active care for a particular condition is not relevant to this inquiry.  Moreover, neither the January 2007 nor the August 2007 opinions are supported by a rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

The final question to be addressed is whether VA facilities were feasibly available to provide care.  The Veteran's symptoms at the time that she sought care at HRMC were objectively described in medical records as urgent.  The Veteran's lay statements describing her symptoms were similarly corroborated by the objective medical evidence of record.  HRMC was approximately four miles from the Veteran's home, while the VA outpatient clinic was approximately 17 miles away.  According to the Veteran, it was "too late for walk ins" at the VA clinic.  There is no evidence of record that shows otherwise.  In light of the foregoing, the Board finds that VA facilities were not feasibly available.  

Therefore, the Board finds that payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Holmes Regional Medical Center on May 9, 2006, is warranted.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on May 9, 2006, at Holmes Regional Medical Center is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


